Citation Nr: 1736657	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a service-connected right ankle, fracture malleolus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2016, the Board remanded the issue on appeal for additional examination.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017 a letter was mailed to the Veteran explaining that his appeal had been returned to the Board.  Several weeks later, the Board received a returned mail notice due to an incorrect mailing address.  On July 28, 2017 the Veteran submitted additional medical evidence, along with a VA Form 21-4138 wherein he expressly stated that he wanted the RO to review the evidence prior to the Board making a determination.  As of this date, the RO has not reviewed the additional evidence submitted by the Veteran, and a remand is necessary.

The RO had previously obtained the Veteran's VA medical records to January 2017, and the additional evidence he submitted includes VA records dated in July 2017.  To ensure all his VA records are in his file, the RO should request records from January to July 2017, as well as any newer records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, relevant VA medical records from the El Paso VA Health Care System, dated from January 2017 to present.

2. After completing the above action, provide the Veteran  a Supplemental Statement of the Case, considering the additional evidence obtained or submitted since the June 2017 Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




